Citation Nr: 1624478	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-16 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to June 11, 2012, and in excess of 70 percent, thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 11, 2012.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He is in receipt of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which established service connection for PTSD and assigned a 30 percent rating effective from November 9, 2009.  An April 2012 rating decision increased the initial rating to 50 percent, effective from the date of the Veteran's original claim on November 9, 2009.

In May 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's May 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Following the May 2014 Board Remand, the RO granted a 70 percent rating for PTSD effective June 11, 2012 in a May 2015 rating decision.  The grant of a higher rating, but less than the maximum rating, during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.  In the same May 2015 decision, the RO also granted entitlement to TDIU, effective June 11, 2012.  As such, the only period on appeal as to the TDIU rating is that prior to June 11, 2012.  


FINDINGS OF FACT

1.  For the period prior to June 11, 2012, the Veteran's service-connected PTSD has been manifested by no more than occupational and social impairment with reduced reliability, due to various symptoms; the symptoms do not result in deficiencies in most areas such as work, family relations, judgment, thinking, and mood.

2.  For the period since June 11, 2012, the Veteran's service-connected PTSD is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to various symptoms; the symptoms do not result in both total occupational and social impairment the period on appeal.

3.  The Veteran's service connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to June 11, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD for the period prior to June 11, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a 70 percent disability rating, but no higher, for PTSD, have been met for the period beginning on June 11, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2015).  

3.  The criteria for a TDIU have not been met prior to June 11, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letter sent to the Veteran in November 2009 and provided additional notice in a letter sent to him in June 2014. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, private and VA treatment records are associated with the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The claims file reflects that the Veteran was granted Social Security Administration (SSA) benefits in approximately 2008.  "The duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration ] disability records must be sought-only those that are relevant to the [V]eteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1320-21   (2010).  The Veteran has not claimed that these records are relevant, but rather indicated that they are not.  For example, in the March 2011 psychiatric examination report it is noted that the Veteran is in receipt of social security benefits and attributes this to his age and the October 2014 examination report documents that the Veteran retired from his last job.  Given these reports, the Board concludes that VA has no duty to obtain records from the SSA.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  The RO, most recently, provided the Veteran an adequate examination in November 2014 and November 2015.  To the extent that there were parts of an earlier examination that were inadequate, the November 2014 and November 2015 opinions provided the necessary medical evidence. 

In May 2014, the Board remanded these claims.  The Board directed that VA send a letter to the Veteran requesting that he identify all VA and non-VA private health care providers who have treated him pertinent to the issues on appeal.  In June 2014, the Veteran was sent a letter that was in compliance with the Board's instructions.  VA treatment records, dated through 2015, were subsequently obtained.  The Board further directed that VA schedule the Veteran for a VA psychiatric examination, to include findings as to what PTSD symptoms are currently being manifested, the assignment of a GAF score, and an opinion as to whether it is at least as likely as not that the Veteran's psychiatric symptoms render the Veteran unable to secure and follow a substantially gainful occupation, given his level of education, prior work experience and training, but not due to any impact on account of his age or disabilities that are not service-connected, supporting such opinion with a complete rationale that references manifested symptomatology and limitations.  The November 2014 examination, in particular, was in compliance with the Board's Remand.  There has been substantial compliance with the Board's Remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist. 

      
      II. Analysis 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes (DCs). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD, assigned a DC of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Under 38 C.F.R. § 4.130, DC 9411 a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014. 38 C.F.R. § 4.130 (2014). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).   In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age. 38 C.F.R. §§ 3.341(a), 4.16(a).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).    However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  C.F.R. § 4.16(b).  In such facts are present, the case should be submitted to the Director, Compensation Service for extraschedular TDIU consideration. C.F.R. § 4.16(b). 

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529   (1993); 38 C.F.R. §§ 3.341(a), 4.16(a).  VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91.  Thus, the criteria include a subjective standard.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id.  

A September 2010 VA psychology note reflects the Veteran's reports of having nightmares and bad memories from Vietnam and he became quite emotional.  He said the he had sleep problems and restlessness.  He stated that he drank to help him relax.  He denied and there was no evidence of suicidal or homicidal ideation.  He said that he had some support from his wife.  The Veteran endorsed intrusive memories, sleep difficulties, feeling very upset with reminders of war, irritability, and depressed mood.  He reported that he slept for eight hours, but had difficulty falling to sleep, though he stated that watching the news before he went to bed may interfere with his sleep.  He reported few nightmares.  The Veteran spoke at length about the unfairness of the war and described a number of psychosocial stressors, such as his wife's caring for his elderly mother and his children's financial problems, which weighed on his mind and interfered with his sleep and mood.  His wife noted that he appeared to deal with issues better when his father was alive and he could talk to him about all these issues.  His occupational history shows that he retired in 2008 from 28 year employment with the City of Holland as a gravedigger.  Upon mental status examination, the Veteran was observed to be alert and oriented times three.  There was no evidence of current suicidal or homicidal ideation or intent, although Veteran reported some fleeting suicidal ideation in the past.  He did not appear to be at risk for harming himself or others.  There was no evidence of audio or visual hallucinations.  He had appropriate eye contact and hygiene.  His speech was within normal limits and his judgment and insight were good.  He described his mood as "having a hard time being happy" due to psychosocial stressors.  His affect was appropriate to topic.  The Veteran received an axis I diagnosis of adjustment disorder.  

The examining staff psychologist noted that the Veteran appeared ambivalent about his PTSD treatment, although he readily admitted that the intrusive thoughts were impacting his mood.  He described little anxiety or avoidance regarding combat issues and attributed his sleep problems to psychosocial stressors.  He reported having long successful employment history, and satisfying relationships.  The psychologist noted that the Veteran's current stress, in addition to watching news three to four times a day, had likely contributed to an increase in combat related stress.  He denied suicidal ideation and had a number of protective factors.

During VA treatment in November 2010, the Veteran presented with his wife and spent of their time discussing the Veteran's grief since losing his father.  His wife noted that he "breaks down" (often about military topics) more often since he does not have regular conversations with his father and she feels helpless to support him.  She also reported that this often occurred on anniversaries related to his father.  The Veteran was cooperative and talkative during the session.  Upon mental status examination, the Veteran was found to be oriented times three.  He had appropriate eye contact and hygiene.  There was no evidence of any current suicidal or homicidal ideation or intent.  The Veteran did not appear to be at risk for harming self or others at this time.  He was logical with a goal directed thought process.  His mood was euthymic and affect appropriate to topic.  Insight and judgment were good.

In March 2011, the Veteran underwent a VA PTSD examination.  He described a history of sleep disturbance after he got out of service.  He reported drinking a lot of beer in the past to deal with his temper, sleeping problems, some paranoia, and hypervigilance.  The Veteran reported seeing a therapist, but was not taking any medications for psychiatric issues.  He had been married to his second wife for about 17 years and described her as being very involved and supportive.  He complained of hypervigilance, worse in crowds, with some sleep disturbance, intrusive thoughts, and flashbacks of Vietnam War experiences.  The Veteran reported working until July 2008 and that he had been collecting SSA benefits for the last couple of years due to his age.  Prior to retirement, the Veteran worked as a grave digger, which appealed to him as he preferred to work by himself.  Upon mental status examination, the Veteran presented alert and oriented times three.  He complained of some anxiety.  He denied being suicidal or homicidal.  There was no history of suicide attempts.  There were no episodes of violence.  The Veteran's judgment and insight were intact.  There was no mania and no pressured speech.  There were no hallucinations or delusions.  He had occasional paranoia at night, hypervigilance, and perimeter checking.  He reported limiting his socialization as he was more nervous in crowds.  The Veteran remembered two out of three words at three minutes and was able to spell a word forwards and backwards with one error.  The examiner considered him to be competent for VA purposes.  The Veteran stated that he was trying to keep his drinking under control but that he was stressed from time to time from his Vietnam War experiences.  

In a May 2011 statement the Veteran reported that he consumed a twelve pack of beer every day, amounting to a total of 144 ounces of alcohol.  He described that he had been drinking like that since he came home from the service.  He drank to forget what he witnessed and what kept him awake at night and affected his ability for sound sleep.  The Veteran further reported that he had panic attacks almost every day and that at times, the panic attacks were so severe that he could not go out of the house and do anything.

A May 2012 VA treatment record documents the Veteran's report that "he could be happier," slept from 11 p.m. to 9 a.m. (waking every few hours), that his appetite was "alright," and that he spent his time walking the dog and taking care of their property.  He and his wife went to the casino a couple times a month for enjoyment.  When asked about his dreams, the Veteran related a dream that he had several years ago in which his parents were in Vietnam with him.  He was very cooperative, pleasant, and talkative during session.  There was no evidence of any current suicidal or homicidal ideation or intent.  He did not appear to be at risk for harming self or others.  His mood was dysthymic and affect was appropriate to topic.

In the Veteran's June 2012 substantive appeal, he wrote that he suffered from suicidal ideations, hallucinations, violence, and alcohol use.  He further wrote that his suicidal thoughts stopped with his wife's help and that he had hallucinations at night.  He stated that his drinking to forget his in-service experiences could lead to verbal and physical abuse and that he had not stopped drinking.  The Veteran described having verbal arguments with his wife's family and bad thoughts about what to do with them.  He described it as irritability.  He stated that he had no real close friends and isolated himself at work.  He also wrote that he had deficiencies in judgment and mood with family and friends and that was hard to be happy.  The Veteran stated that his wife complained of him keeping her up at night.

An August 2013 VA treatment record reflects the Veteran's denial of homicidal or suicidal ideations and depression.  He also denied alcohol use.

A December 2013 VA treatment record shows that the Veteran's mood was "more down in the last month."  He felt alone, was not sleeping well, and was on guard at night.  His wife reported that some nights are really bad in that the Veteran turns on the front and back lights of the house and checks on her frequently every two hours.  The Veteran had been having nightmares occasionally.  His appetite was alright and he lost about 14 pounds in about the last month since cutting down on drinking, although he was still drinking daily.  He reported more depression since his father died 13 years ago and around the holidays and birthdays, when it is worse.

A May 2014 VA treatment record shows that in the last seven days, the Veteran exhibited severe psychiatric symptomatology that interfered with his ability to function and maintain independence in the community.  He suffered from depressed mood. 

In a June 2014 statement, the Veteran's daughter described having a great relationship with the Veteran.  She further related that due to the Veteran's loss of hearing he struggled to hear family and friends talk and that they have to repeat themselves regularly.  She described the Veteran's difficulty in handling daily activities and stated that there was no way he could work anymore as he was not physically, emotionally, or mentally capable of doing so.   She stated that his work as a grave-digger burying veterans at work and all the memories he lived with from Vietnam had taken a toll on him.  He thought about Vietnam daily and during the night and struggled to get a good night's rest.  She related that the Veteran laid awake thinking about the past and was bothered emotionally and mentally.  

In a June 2014 statement, the Veteran's mother-in-law wrote that she believed the Veteran left his last job because he could not cope with the mental and emotional stress.  She related that he was working in two city cemeteries doing daily burials and viewing the bodies at funerals.  This job made him think of his time in Vietnam and the dead and wounded there.  She wrote that burying veterans was the hardest thing for him to do.  

In another June 2014 statement, the Veteran's wife wrote that she believed the Veteran had gotten worse since he last saw a doctor.  She wrote that to forget the war, the Veteran drinks a lot and would get verbally abusive.  She stated that the Veteran hit her a few times and that he had a mean temper.  She further wrote that the Veteran kept her awake at night by being on patrol of their house.  She stated that the Veteran would turn on the outside lights every few hours and would check to see if she was alright.  The Veteran's wife also described that he would get very emotional about war and that he missed his father.  She also related that the Veteran had a fear of the dark and had to sleep with his back to the wall so he could watch the doorways.  The Veteran had guns in his bedroom with ammo in case of a break-in or an "attack" as he would call it.  He has told her of dreams he had of war and that he dreamed that his parents were with him in Vietnam and that the enemy was coming at them.  She also described that the Veteran would pretend as though he was shooting at their dog.  Lastly, the Veteran's wife stated that his job at the cemetery caused him to have bad memories.

In a June 2014 letter K. K., D.O., of Fennville Family Medicine, wrote that the Veteran was suffering from multiple health issues and that due to the severity of his condition, he was unable to work at the time.

In a statement received in July 2014, the Veteran related that his fear worsens at night and that he sleeps very little, patrolling his house at night.  He stated that he checks on his wife because she sleeps in another room due to him keeping her awake most of the night.  He checks all doors and windows to make sure they are locked and turns on all outside lights.  The Veteran stated that he sleeps with his back to the wall, so that he can keep an eye on the doorway.  He has been awakened at night by things he cannot explain and it startles him.  He often remembers his Major's jeep blowing up in front of him and killing the driver.  He again stated that he drinks to forget the war.  He stated that when he was working, he had to operate heavy equipment and that because of his depression, it made him very dangerous for his coworkers.  The Veteran stated that seeing dead bodies during his job as a cemetery worker reminded him of all the dead bodies he saw in Vietnam and that was one of the major reasons he left his job in 2008.

Pursuant to the May 2014 Board remand, the Veteran was afforded a VA PTSD examination in November 2014.  Since the Veteran's March 2011 VA examination, he reported that he continues to be married to his wife of 21 years, adding he takes his frustrations out on her.  He also reported that when he consumes alcohol, he will verbally abuse his wife, adding he has hit her in the past.  Socially, the Veteran reported that he and his wife have some friends, but no one close that they spend a lot of time with.  He added that he spends some time with his brother-in-law.  He went on to say that he has problems with the family, as they make him angry.  His wife stated that the family does not treat the Veteran well, and does not call unless they want something.

The Veteran denied obtaining any additional education since his last evaluation.  Occupationally, the Veteran reported that he dug graves for 28 years from 1980-2008, adding he did not "see eye-to-eye" with the other worker.  He added that he had a lot of anger toward his co-worker, and almost had a fist fight in a city truck.  He added that his job was becoming physically harder, and that he was worried that he would hurt someone working underneath him in the graves.  In addition, the Veteran stated that he has slowed down in the last few years, and has had to call upon others for help with work around his home.  He stated he is not sure of himself, and is "getting shaky."  

Records reflect that the Veteran is currently prescribed medication for depression.  He stated that he stopped that medication after three days because he felt he was going to harm himself.  He also reported that he has tried therapy, group and individual, in the past.  He stated that he almost had an argument with another veteran during group, adding that group topics were not related to PTSD treatment as advertised.  

The Veteran reported that he consumes eight to ten 24-oz beers per day, in order to forget his combat experiences.  He denied the use or abuse of any other illicit substances.  With regards to his current functioning, the Veteran stated he is "ornery," particularly to his wife and her family.  He described shouting matches, as well as "a lot of depression."  He also reported symptoms of anxiety, stating bad nights do not help.  He reportedly experiences panic attacks weekly.  He stated he is afraid of the dark, and is not getting good sleep, which leaves him feeling "ornery and nervous." He stated he awakens from dreams and will see "ghost-like things" in the room, which he will reportedly swat at.  He also reportedly yells out in his sleep.  He stated he is up every few hours, looking out the front and back of the house, explaining most things that happened in Vietnam happened at dark.  He stated he rests best at daybreak, adding he experiences nightmares every 10 days, on average. He reported that he sleeps with his back to the wall so that he can see the door and "be on guard."  He added that he will startle awake.  The Veteran stated that he has considered suicide "a few times," adding he has not attempted it because of his wife.  He denied any current plan or intent to harm himself or others.  He denied experiencing any hallucinations.  He stated his appetite is not what it used to be, adding he has lost 15 pounds, which he partially attributed to cutting back on the consumption of beer, and diluting his beer when he drinks it.  The Veteran stated his memory for the war is "great," adding his memory for other topics is not as good. 

Upon behavior observation, the examiner noted that the Veteran presented early for evaluation, was casually dressed and well-groomed.  He was alert and fully oriented.  He was able to correctly spell "world" forward and backward.  He was able to accurately complete serial 7s.  He was able to recall two out of three words after delay, which did not improve with prompting.  He was cooperative with the assessment process.  The Veteran's mood was dysphoric, but his affect appropriate to topics discussed.  He displayed good eye contact and mild psychomotor agitation.  The Veteran's speech was normal in rate and tone, spontaneous and goal-directed.  His thought processes were generally organized with no evidence of formal thought disorder, hallucinations, delusions, or mania.  He appeared to be of average intelligence, capable of abstract thinking and displayed fair insight into his PTSD and related emotions and behaviors.  

The Veteran endorsed the following symptoms as bothering him extremely: repeated, disturbing, and unwanted memories of the stressful experience; repeated, disturbing dreams of the stressful experience; suddenly feeling or acting as if the stressful experience were actually happening again; feeling very upset when something reminded him of the stressful experience; having strong physical reactions when something reminded him of the stressful experience; having strong negative feelings; loss of interest in activities he used to enjoy; feeling distant or cutoff from others; being "super alert" or watchful or on guard; and trouble falling or staying asleep.  

The Veteran endorsed the following symptoms as bothering him quite a bit: having strong negative beliefs about himself, others, or the world; trouble experiencing positive feelings; Irritable behavior, angry outbursts, or acting aggressively; taking too many risks or doing things that could cause self-harm; feeling jumpy or easily startled; and having difficulty concentrating.  

The Veteran endorsed the following symptoms as bothering him moderately: avoiding memories, thoughts, or feelings related to the stressful experience; avoiding external reminders of the stressful experience; and blaming himself or someone else for the stressful experience or what happened after.  The remaining symptom was endorsed by the Veteran as bothering him not at all (e.g., trouble remembering important parts of the stressful experience).

In summary, the examiner found that the Veteran's psychosocial functioning had continued to decline, with the Veteran reportedly retiring from his long-term employment due to anger and interpersonal conflicts with a co-worker, as well as, anxiety related to potentially harming someone while using heaving machinery digging graves.  Results of current examination revealed continued presence of moderately-severe to severe signs and symptoms of PTSD, as described above.  In addition, the Veteran stated that he self-medicates his symptoms regularly with alcohol, which reportedly results in verbal and sometimes physical aggression toward his wife.  He was diagnosed with PTSD and moderate alcohol use disorder as secondary to his PTSD symptoms.  Prognosis for substantial improvement of psychiatric symptoms and functional status was poor, as the Veteran was not involved in counseling or receiving medication management for his symptoms, as the prescribed medication reportedly made him want to harm himself.  

With regards to employability, the examiner noted that the Veteran's prior long-term employment was in a profession in which he interacted with very few others.  He reportedly found himself experiencing increasing anger, hostility, and anxiety and retired from his jobs in 2008.  The Veteran displays a potentially volatile mood, near-constant anxiety, and very limited frustration tolerance and would likely have significant difficulty functioning effectively in the workplace and sustaining gainful employment.

Most recently, the Veteran underwent a VA examination in November 2015.  The examiner noted review of the Veteran's claims file.  It was also noted that the Veteran had abused alcohol over the years to deal with the stress of his PTSD.  He drinks now to help with sleep dysfunction due to his PTSD.  The Veteran's symptoms of PTSD were listed as depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and obsessional rituals which interfere with routine activities.


      For the period prior to June 11, 2012

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of the assigned 50 percent for the Veteran's PTSD prior to June 11, 2012.  During this period, the Veterans' PTSD has been characterized by chronic sleep impairment, nightmares, flashbacks, irritability, panic attacks, hypervigilance, and anxiety.  The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, suspiciousness, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

His impairment, however, did not approximate the occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood necessary for a 70 percent disability evaluation.  See id.  Indeed, despite reporting that he limited his socialization as he was nervous in crowds, the Veteran reported having a long successful employment history and satisfying relationships.  Additionally, he had been married for 17 years and described his wife as being very involved and supportive.  He also indicated that he and his wife went to the casino a couple times a month for enjoyment.  Similarly, his thinking and judgment have been intact and his mood has oscillated from euthymic to dysthymic.  

Additionally, the 70 percent rating criteria contemplates deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, and such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70p percent level.  Indeed, the 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

The same holds true for the Veteran's reports of fleeting suicidal ideation, as reflected in the September 2010 VA examination report.  The Veteran reported having fleeting suicidal ideation, but more recently has denied suicidal ideation.  Indeed, the Veteran denied suicidal ideation or intent during his November 2010 and March 2011 VA examinations and reported in his June 2012 substantive appeal, that his suicidal thoughts stopped with his wife's help.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the single suicidal gesture more closely analogous to that contemplated by his current 50percent rating.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

While the Veteran has reported suicidal ideation, such reports have been largely infrequent and controlled.  The Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with deficiencies in most areas.  He has not experienced problems similar to those contemplated by the 70 percent rating, like obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Thus, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 50 percent for the Veteran's PTSD prior to June 11, 2012.  38 C.F.R. § 4.7.  For this reason, there is no reasonable doubt to be resolved for this period on appeal.  


      For the period since June 11, 2012

After review of the facts, the Board concludes that the preponderance of the evidence is against the assignment of a disability rating in excess of the assigned 70 percent for the Veteran's PTSD for the period from June 1, 2012, forward.  

In this regard, the Veteran's symptoms during this period were manifested, primarily, by: occasional nightmares, depressed mood, weekly panic attacks, chronic  sleep impairment, suspiciousness, anxiety, irritability, obsessional rituals which interfere with routine activities, and difficulty in adapting to stressful circumstances.  

The Board finds that these symptoms are similar to many of those contemplated by a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, difficulty in adapting to stressful circumstances, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships, among the types of symptoms associated with a 70 percent rating.  38 C.F.R. §  4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

These symptoms, however, are not akin to the total occupational and social impairment due to such symptoms as, gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, necessary for a 100 percent disability evaluation.  See id.  Indeed, despite a history of irritability, the Veteran has not been in persistent danger of hurting himself or others, and in fact, has had no legal history or history of violence or assault.  Indeed, the Veteran's wife noted in her June 2014 written statement that when the Veteran drinks a lot, he becomes verbally abusive and has a mean temper.  During the November 2014 VA examination, he reported having shouting matches with his wife and family.  At that time, he also reported that when he self-medicates his symptoms regularly with alcohol, he displays verbal and sometimes physical aggression towards his wife.  Although the evidence shows an instance of physical aggression, such does not appear to be persistent.  Similarly, he has not experienced any delusions or hallucinations, much less persistently, and he understands the outcomes of his behavior.  The Veteran has also presented for examinations well-groomed and expressed spending time with his brother.  Thus, he has not displayed an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).

A 70 percent rating during this part of the appeal period adequately compensates the Veteran for that impairment.  

There are no symptoms shown that are not listed in the criteria for a 100 percent rating that are of like kind to those listed.  Moreover, the November 2014 VA examiner indicated that that the Veteran's symptoms, which were moderately-severe to severe signs and symptoms, did not result in total social impairment.  The Board finds it important to note that the examiner indicated that the prognosis for substantial improvement of psychiatric symptoms and functional status was poor, as the Veteran was not involved in counseling or receiving medication management for his symptoms.

The Board observes that the evidence as a whole demonstrates that the Veteran's PTSD is no more than 70 percent disabling for any portion of the period on appeal since June 11, 2012.  The Board cannot conclude based on the psychiatric symptomatology that the Veteran's PTSD is of a severity to produce both total occupational and social impairment as required for a 100 percent rating.  The evidence does not show symptoms such as persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, or symptoms of like kind, that are indicative of a 100 percent rating.  The medical evidence cited above would only provide negative evidence against the claim for a rating above 70 percent.  

During the November 2014 VA examination, the Veteran was assigned a GAF score of 51, suggesting serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job), but not total impairment in social, occupational, or school functioning.  Similarly, the November 2012 VA examiner specifically indicated that there was not total occupational and social impairment due to the Veteran's PTSD symptoms, but instead the Veteran demonstrated occupational and social impairment in most areas due to his PTSD symptoms.  The Veteran's symptoms, while serious, are contemplated by the 70 percent evaluation currently in effect.  Accordingly, the Board finds that the criteria for a 100 percent schedular rating are not met or approximated, and that a schedular rating in excess of 70 percent for PTSD is not warranted for the period since June 11, 2012. 

Because the preponderance of evidence of record is against a finding that his psychiatric disability approximates the criteria for a rating in excess of 70 percent during this period on appeal, there is no reasonable doubt to be resolved.  


      Extraschedular consideration for all periods on appeal

The symptoms of this Veteran's disability include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, and obsessional rituals which interfere with routine activities.  He also reported having nightmares.  These symptoms are specifically contemplated by the rating criteria.  

The Board takes further notice that the Veteran is currently service-connected for other disabilities aside from his PTSD.  Here, the Veteran has not asserted, and the evidence does not indicate, that he experiences a collective effect that is not already captured by the schedular rating assigned for his multiple service-connected disabilities.  See Johnson, 762 F.3d 1362; Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions. 

Thus, the Board finds the schedular rating criteria contemplate the Veteran's symptoms of bilateral hearing loss and has determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. §3.321(b) (1) is not warranted.


      III. TDIU prior to June 11, 2012

Prior to June 11, 2012, the Veteran has been granted service connection for PTSD, evaluated as 50 percent disabling and bilateral hearing loss, rated as noncompensable.  Therefore, the Veteran does not meet the schedular requirements for TDIU.

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, the evidence does not show that the Veteran is precluded from employment by his PTSD and bilateral hearing loss disability prior to June 11, 2012.

The September 2010 VA psychologist note indicated that the Veteran retired in 2008 from 28 years of employment with as a gravedigger and he reported having a long, successful employment history.  During the March 2011 VA examination, the Veteran reported working until July 2008 and that he had been collecting SSA benefits for the last couple of years due to his age.  Prior to retirement, the Veteran worked as a grave digger, which appealed to him as he preferred to work by himself.  In his June 2009 substantive appeal, the Veteran wrote that he isolated himself at work.

The Board finds there is no persuasive evidence that the Veteran was precluded from engaging in gainful employment solely due to his service-connected disabilities prior to June 11, 2012.  Although his psychiatric disability may have precluded employment that involved frequent contact with others, the evidence tends to show that the Veteran was able to keep and maintain employment in a field that did not involve such contact and his educational and work history are not such as to lead to the conclusion that he would only be employable in occupations involving such contact.  The preponderance of evidence tends to show that his service-connected disabilities were not of such severity to render him unable to secure and follow substantial gainfully employment. Accordingly, an effective date prior to June 11, 2012, for the award of TDIU is not warranted.

Therefore, the weight of the probative evidence is against the assertion the Veteran's bilateral hearing loss and PTSD prevented him from working prior to June 11, 2012.  The benefit-of-the-doubt rule does not apply and entitlement to TDIU prior to June 11, 2012 is denied.  


ORDER

An initial disability rating in excess of 50 percent for PTSD prior to June 11, 2012 is denied.

A rating in excess of 70 percent for PTSD since June 11, 2012 is denied.

Entitlement to TDIU prior to June 11, 2012 is denied.




____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


